--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTION COPY



 
OYO FIELD AGREEMENT
 
THIS OYO FIELD AGREEMENT, dated as of April 7, 2010 (this “Agreement”), by and
among CAMAC PETROLEUM LIMITED, a company incorporated in the Federal Republic of
Nigeria, and a wholly owned subsidiary of Pacific Asia Petroleum, Inc.
(“Newco”), CAMAC ENERGY HOLDINGS LIMITED, a Cayman Islands company (“CEHL”), and
ALLIED ENERGY PLC (formerly, Allied Energy Resources Nigeria Limited), a company
incorporated in the Federal Republic of Nigeria (“Allied”).  Each of the parties
to this Agreement is individually referred to herein as a “Party” and
collectively as the “Parties.”
 
W I T N E S S E T H
 
WHEREAS, Newco, Allied, CAMAC International (Nigeria) Limited (“CINL”) and
Nigerian Agip Exploration Limited (“NAE”) have entered into that certain
Agreement Novating Production Sharing Contract (the “Novation Agreement”) of
even date herewith, under which each of Allied and CINL novated to Newco their
respective interests in and all rights and obligations in relation to the Oyo
Field under the Production Sharing Contract dated July 22, 2005 by and among
Allied, CINL and NAE (the “PSC”);
 
WHEREAS, the Parties desire to enter into arrangements to enable Newco, to the
extent permitted under, and in accordance with the terms and conditions of, the
PSC, to maintain orderly supervision, direction, and control of matters
pertaining to the Petroleum Operations, Work Programme and Budget as it relates
to Newco’s interest in the Oyo Field under the PSC; and
 
WHEREAS, the parties intend that Newco be indemnified and held harmless from and
against any negative effect on Newco’s share of Cost Oil and Profit Oil from the
Oyo Field that may result from future Operating Costs from areas on OML 120
and/or OML 121 that are outside of the Oyo Field, and in the event that the NAE
Waiver (as defined in the Novation Agreement) ceases to apply as a result of
Newco’s ceasing to be an Affiliate of Allied;
 
NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Capitalized Terms.  Any capitalized term used herein that is not
otherwise defined shall have the respective meaning ascribed to such term in the
PSC.
 
Section 1.2 Interpretation.  Unless the context requires otherwise:  (a) the
gender (or lack of gender) of all words used in this Agreement includes the
masculine, feminine, and neuter; (b) references to an “Article,” and “Section”
or “subsection” refer to an article, section or subsection of this Agreement,
unless the context requires otherwise; (c) the word “includes” and its
derivatives means “includes, but is not limited to” and corresponding derivative
expressions; (d) the term “cost” includes expense, and the term “expense”
includes cost; (e) the terms defined herein include the plural as well as the
singular and vice versa; (f) references to
 
 
 
1

--------------------------------------------------------------------------------

EXECUTION COPY
 
money refer to legal currency of the United States of America; (g) no
construction shall be given to the fact or presumption that one party had a
greater or lessor hand in drafting this Agreement; (h) examples shall not be
construed to limit, expressly or by implication, the matter they illustrate; (i)
a defined term has its defined meaning throughout this Agreement, regardless of
whether it appears before or after the place where it is defined; (j) the
headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof; (k) whenever this Agreement refers to
a number of days, such number shall refer to calendar days unless Business Days
are specified; and (l) if a term is defined as one part of speech (such as a
noun), it shall have a corresponding meaning when used as another part of speech
(such as a verb).
 


ARTICLE II
MANAGEMENT, DOCUMENTATION AND PERFORMANCE UNDER THE PSC




Section 2.1                      Management Committee.


(a) The Parties understand and acknowledge that, as currently structured, the
PSC does not provide for a separate Management Committee for each field or
development.  The Parties agree that Allied will continue to appoint all of the
representatives to the Management Committee to which it had heretofore been
entitled to appoint.  Allied agrees that, in all matters concerning Petroleum
Operations, Work Programme and Budget as it relates to Newco’s interest in the
Oyo Field under the PSC, Allied shall consult with Newco and represent Newco’s
interests in relation thereto, including voting on matters accordingly, as
expressly directed in advance in writing by Newco or as may be directed in
person by a representative of Newco in attendance at the meeting of the
Management Committee.  To the extent permitted under the PSC or by other
agreement by and between Allied and NAE, Newco shall have the right to attend
any meeting of the Management Committee at which matters directly and materially
relating to the Oyo Field may be addressed.  Allied shall send to Newco written
notice of the date, time and venue of each meeting of the Management Committee
and an agenda for such meeting on a timely basis, but in no event later than
five (5) days after Allied receives written notice of such meeting from the
party convening the meeting in question.  No Management Committee representative
appointed by Allied shall vote at any meeting of the Management Committee on any
matter not included in the agenda for such meeting and directly and materially
related to the Oyo Field except as expressly directed in advance in writing by
Newco or as may be directed in person by a representative of Newco in attendance
at the meeting. The provisions of this paragraph shall apply, mutatis mutandis,
with respect to any other committee that may be constituted under the PSC to
which Allied may appoint representatives, including any finance committee and
any technical committee.
 
 
 
2

--------------------------------------------------------------------------------

EXECUTION COPY
 
 
(b) No Management Committee representative appointed by Allied shall vote in
favor of the termination of the PSC, the unitisation of the Oyo Field or
adoption or revision of a Development Plan for the Oyo Field without the prior
written consent of Newco.
 
Section 2.2                      Documentation.  Each Party agrees to provide to
the other Party, on a timely basis, copies of all documentation and written
information that it may receive from NAE, the Government, or any other third
party in relation to the Oyo Field and that may be material to the interests of
Newco.  Allied shall request all notices, documentation, data and reports that
Allied and CINL are entitled to receive under the PSC be provided separately for
the Oyo Field and upon Newco’s request, all of the audit rights of Allied and
CINL described in the PSC, including Section 13.3 of the PSC as those relate to
the Oyo Field. Allied shall send to Newco a copy of all default notices it sends
or receives in connection with or arising out of the PSC, including any such
default notice under Section 8.3.2 of the PSC, within five (5) days of such
sending or receiving any such notice if the default addressed in such notice
could result in an adverse impact on the Oyo Field or PAPI’s interest in the Oyo
Field. In addition, Allied shall promptly send to Newco any receipts or
acknowledgment letters, within five (5) days of its receipt thereof, that it
receives pursuant to Section 14.5 of the PSC that relate to the Oyo Field.
 
Section 2.3                      Performance Under the PSC and Novation
Agreement.
 
(a) Allied shall: (i) perform and observe all of its material covenants and
obligations contained in the PSC, (ii) take all reasonable and necessary actions
to prevent the termination or cancellation of the PSC, and (iii) upon Newco’s
written instruction and at Newco’s expense, enforce against each other party to
the PSC each material covenant or obligation of such party in accordance with
its terms to the extent that such enforcement is, in the reasonable opinion of
Newco, necessary or beneficial to the preservation of Newco’s rights or
interests in the Oyo Field.
 
(b) Newco shall have the right to participate in any meeting held pursuant to
Section 9.1 or Section 9.2 of the PSC to determine a valuation formula for the
Realizable Price of any Crude Oil attributable to the Oyo Field, and Newco shall
have the right to instruct Allied and direct Allied’s actions, and Allied shall
follow and comply with such instructions and directions, with respect to the
valuation of such Crude Oil.  In addition, Newco shall have the right, by
written request, to cause Allied to propose a modification to the valuation
method for the Realizable Price of any Crude Oil attributable to the Oyo Field
in accordance with Section 9.2 of the PSC.
 
(c) Allied shall send to Newco any demand for arbitration directly relating to
Oyo that Allied receives pursuant to Section 23.2 of the PSC within five (5)
days of receipt thereof.  Newco shall have the right by written request to cause
Allied to submit a demand for arbitration with respect to any issue directly
relating to the Oyo Field, which submission shall be made by Allied with ten
(10) days of its receipt from Newco of a demand in a form appropriate for
 
 
 
3

--------------------------------------------------------------------------------

EXECUTION COPY
 
submission.  Newco shall have the right to participate in any arbitration
directly relating to the Oyo Field conducted pursuant to Article 23 of the PSC.
 
(d) Newco shall be entitled to participate in any meetings or consultations
regarding the impact of any change in legislation on the PSC conducted pursuant
to Section 26.3 of the PSC.
 
Section 2.4                      Further Assurances.  It is the intent of the
Parties that Newco be entitled to all rights and have the ability to enforce all
such rights under the PSC directly relating to the Oyo Field as if it were a
party to the PSC.  Allied shall (and, to the extent reasonably within its power,
shall cause CINL and NAE to) take all reasonable action and afford all
cooperation necessary or requested by Newco to ensure Newco enjoys all rights
and has the ability to enforce all such rights under the PSC directly relating
to the Oyo Field as if Newco were a party to the PSC.
 
ARTICLE III
INDEMNITIES


Section 3.1                      Indemnity.
 
(a) To the extent that, after the date of this Agreement, there are Petroleum
Operations on OML 120 and/or OML 121 that are outside of the Oyo Field and such
Petroleum Operations result in Operating Costs (“Non-Oyo Operating Costs”) that
result in Cost Oil that is allocated to NAE or Allied under the terms of the PSC
against Available Crude Oil from the Oyo Field, Allied shall indemnify and hold
Newco harmless from and against any diminution in  the sum of Newco’s allocation
of Profit Oil and Cost Oil from the Oyo Field from what would have otherwise
been allocated to Newco in the absence of such Non-Oyo Operating Costs (taking
into account all relevant factors, including the resulting increase in Profit
Oil, if any, resulting from the decrease in Petroleum Profits Tax resulting from
the deductibility of the Non-Oyo Costs), in accordance with the provisions of
this Article III.
 
 (b) In the event that Allied fails to vote at any meeting of the Management
Committee on any matters concerning Petroleum Operations, Work Programme or
Budget relating to Newco’s interest in the Oyo Field under the PSC as directed
in advance in writing by Newco, or as may be directed in person by a
representative of Newco in attendance at the meeting of the Management
Committee, Allied shall indemnify and hold harmless Newco from and against any
Damages arising out of any claims, liabilities or obligations under the PSC
resulting from Allied’s failure to so vote in accordance with the provisions of
this Article III.  For purposes of this Section 3.1(b), “Damages” shall mean any
and all liabilities, losses, claims, damages, fines, penalties and expenses
(including costs of investigation and defense and reasonable attorneys’ fees and
court costs).
 
(c) To the extent that any Non-Oyo Operating Costs incurred after the date of
the PSC and prior to the date of this Agreement exceed Eighty Million United
States Dollars (US$80,000,000), Allied shall indemnify and hold Newco harmless
from and against any
 
 
 
4

--------------------------------------------------------------------------------

EXECUTION COPY
 
diminution in the sum of Newco’s allocation of Profit Oil  and Cost Oil from the
Oyo Field from what would have otherwise been allocated to Newco in the absence
of such prior Non-Oyo Operating Costs in excess of US$80,000,000 (taking into
account all relevant factors, including the resulting increase in Profit Oil, if
any, resulting from the decrease in Petroleum Profits Tax resulting from the
deductibility of the Non-Oyo Costs), in accordance with the provisions of this
Article III.  For the avoidance of doubt, amounts paid by NAE as consideration
for its 40% Participating Interest in OMLs 120 and 121 shall not be considered
to be Non-Oyo Operating Costs.
 
 (d) In the event that, pursuant to the provisions of Clause 3.3.2 of the
Novation Agreement, the NAE Waiver (as defined therein) ceases to apply as a
result of Newco’s ceasing to be an Affiliate of Allied, Allied and CEHL
(together, the “CAMAC Parties”) shall jointly and severally indemnify and hold
Newco harmless from and against any diminution in  the sum of Newco’s allocation
of Profit Oil from the Oyo Field from what would have otherwise been allocated
to Newco in the absence of such cessation of the NAE Waiver (such diminution for
which indemnity is to be provided hereunder shall hereinafter be referred to as
the “Waiver Damages”), in accordance with the provisions of this Article III. 
Notwithstanding anything to the contrary in Section 3.2 herein, the amount of
any and all Waiver Damages suffered by Newco shall be paid in cash, or, at the
option of the CAMAC Parties, may be paid in the return of a specified number of
shares of CAMAC Energy Inc. (formerly known as Pacific Asia Petroleum, Inc.). 
If the CAMAC Parties opt to pay shares in lieu of cash for any Waiver Damages,
then the CAMAC Parties shall notify Newco in writing of their intent to exercise
such option.  The number of shares to be paid to Newco shall have a fair market
value equal to the aggregate amount of the Waiver Damages to be paid by the
CAMAC Parties.  The fair market value of such shares shall be determined by
calculating the average closing price of the common stock of CAMAC Energy Inc.
(formerly known as Pacific Asia Petroleum, Inc.)  over a period of 30 days,
counting back from the first business day immediately prior to the determination
of Waiver Damages pursuant to Section 3.2 herein.
 
(e)  Any amounts that Allied or the CAMAC Parties are required to pay Newco
pursuant to this Section 3.1 shall be referred to herein collectively as the
“Adjustment Amount”.
 
Section 3.2                      Determination of Adjustment Amount.  On or
before the later of (i) March 31 of every Calendar Year, or (ii) the date that
is thirty (30) days after Newco has received all information and documentation
from Allied, NAE and the Government, if and as applicable, necessary to
calculate the Adjustment Amount for the previous Calendar Year, Newco shall
deliver to Allied or, with respect to Waiver Damages, the CAMAC Parties, written
notice setting forth the actual Adjustment Amount, if any, for the previous
Calendar Year and reasonable supporting calculations and documentation.  If
Allied or, with respect to Waiver Damages, the CAMAC Parties, dispute the
Adjustment Amount as set forth in such written notice, then Allied or, with
respect to Waiver Damages, the CAMAC Parties, may, within 10 days following
receipt of such notice, object thereto by providing Newco written notice of such
objection, setting forth in reasonable detail the substance of such dispute (a
“Dispute Notice”).  Newco shall respond to
 
 
 
5

--------------------------------------------------------------------------------

EXECUTION COPY
 
the Dispute Notice within 10 days following receipt or as extended by mutual
agreement (the “Dispute Notice Period”).  If Newco and Allied or, with respect
to Waiver Damages, the CAMAC Parties, have not agreed to an Adjustment Amount by
the end of the Dispute Notice Period, the Parties shall submit such matter to
Grant Thornton LLP, located in Houston, Texas, or if such firm no longer exists,
then to PricewaterhouseCoopers LLP, located in Houston, Texas (the selected firm
is referred to herein as the “Independent Arbitrator”), for review and
resolution in accordance with the provisions of this Article III.
 
(a) The Independent Arbitrator shall make a final and binding determination as
to the Adjustment Amount.  The Independent Arbitrator’s determination shall be
in the form of an opinion as is appropriate under the circumstances and shall
confirm that it was rendered in accordance with this Article III.
 
(b) If the Adjustment Amount as set forth in Newco’s written notice (or if
disputed by Allied or the CAMAC Parties, as ultimately determined by the
Independent Arbitrator or otherwise) is positive (i.e., if the sum of Newco’s
share of Profit Oil and Cost Oil has been reduced as a result of Non-Oyo
Operating Costs or Waiver Damages are due to Newco from the CAMAC Parties), then
Allied or, with respect to Waiver Damages, the CAMAC Parties, shall, within
thirty (30) days of such written notice or determination, as appropriate, pay
Newco by wire transfer of immediately available funds, the amount of such
Adjustment Amount.
 
(c) Allied, the CAMAC Parties and Newco agree that judgment may be entered upon
the determination of the Independent Arbitrator in any court of competent
jurisdiction.
 
ARTICLE IV
CONFIDENTIALITY


Each Party acknowledges that in connection with its performance under this
Agreement, it may gain access to confidential material and information which is
identified by the other Parties as confidential and proprietary to the other
Parties.  Each Party agrees to maintain the confidentiality of all such
information as provided in the PSC.


 
ARTICLE V
TERM; TERMINATION
 
This Agreement shall commence upon the date first written above and shall expire
at such time as the Oyo Field has been abandoned and all applicable filing and
reporting requirements of the Government relating to Newco’s interest in the Oyo
Field have been satisfied or are no longer applicable.
 
ARTICLE VI
LIMITATIONS
 
NEITHER ALLIED NOR CEHL SHALL NOT BE LIABLE TO NEWCO FOR ANY INDIRECT, SPECIAL,
EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR FROM THE BREACH OF THIS AGREEMENT.
 
 
6

--------------------------------------------------------------------------------

EXECUTION COPY
 
ARTICLE VII
FORCE MAJEURE
 
Section 7.1                      Excused Performance.  The Parties shall not be
subject to any liability, including, but not limited to, any liability of a
Party to the other Parties, imposed by virtue of the provisions herein, for
failure to comply with any of the terms and provisions of this Agreement,
excluding any term or condition relating to the payment of money, during the
time and to the extent that such failure shall be due to (a) provisions of Law,
or the operation or effect of rules, regulations or orders promulgated by any
Governmental Authority having jurisdiction over the Parties; (b) any demand or
requisition of any government having jurisdiction over the Parties; (c) the
action, judgment or decree of any court; (d) floods, storms, lightening,
earthquakes, washouts, high water, fires, acts of God or public enemies, wars
(declared or undeclared), blockades, epidemics, riots, insurrections, strikes,
labor disputes (it is understood that nothing herein shall be required to force
any Party to settle any strike or labor dispute referred to in this Section
7.1), explosions, breakdown or failure of plant machinery, failure of suppliers
to deliver material or of carriers to transport the same; or (e) any other cause
(except financial), whether similar or dissimilar, over which the Parties,
respectively, have no reasonable control, and, in the case of each of clauses
(a) through (e) above, which forbid or prevent the performance of all or any
part of the conditions or obligations of this Agreement (such causes being
herein referred to as “Force Majeure”).
 
Section 7.2                      Reasonable Efforts.  Notwithstanding Section
7.1, every reasonable effort will be made by each Party to avoid delay or
suspension of any work or acts to be performed by such Party hereunder due to
Force Majeure.  Further, should Force Majeure prevent performance by a Party of
its obligations hereunder, every reasonable effort shall be expended by such
Party, to remove or remedy the cause of the Force Majeure or to find alternative
means to accomplish that which is prevented by Force Majeure.  The Parties shall
cooperate with each other to find ways to remove or overcome the Force Majeure
or to circumvent such Force Majeure.  Notwithstanding the foregoing, nothing
herein shall be required to force any Party to settle any strike or labor
dispute.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1                      Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Party.
 
Section 8.2                      Governing Law; Jurisdiction.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
 
 
 
7

--------------------------------------------------------------------------------

EXECUTION COPY
 
 
(b) ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING
ANY QUESTION REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION, AND WHETHER
CONTRACTUAL, TORTIOUS, EQUITABLE, STATUTORY OR OTHERWISE), EXCEPT FOR SUCH
MATTERS GOVERNED BY SECTION 3.2 AS TO THE DETERMINATION OF DISPUTES WITH RESPECT
TO ANY ADJUSTMENT AMOUNT,  SHALL BE REFERRED TO AND FINALLY RESOLVED BY
ARBITRATION IN NEW YORK UNDER THE ARBITRATION RULES OF THE UNITED NATIONS
COMMISSION ON INTERNATIONAL TRADE LAW, WHICH RULES ARE DEEMED TO BE INCORPORATED
BY REFERENCE INTO THIS CLAUSE, BY ARBITRATORS APPOINTED IN ACCORDANCE WITH SUCH
RULES. THE ARBITRATION AND APPOINTING AUTHORITY WILL BE THE AMERICAN ARBITRATION
ASSOCIATION.
 
Section 8.3                      Entire Agreement.  Except for and without
limiting either Party’s rights under the Purchase Agreement, this Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof, and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties regarding the subject
matter hereof.  In the event of any conflict between the terms and provisions of
the Purchase Agreement and the terms and provisions of this Agreement, the terms
and provisions of the Purchase Agreement shall control to the extent of such
conflict.
 
Section 8.4                      Notices.  Unless otherwise expressly provided
in this Agreement, all notices required or permitted hereunder shall be in
writing and deemed sufficiently given for all purposes hereof if (i) delivered
in person, by courier (e.g., by Federal Express) or by registered or certified
United States Mail to the Person to be notified, with receipt obtained, or (ii)
sent by telecopy, telefax or other facsimile or electronic transmission, with
“answer back” or other “advice of receipt” obtained, in each case to the
appropriate address or number as set forth below.  Each notice shall be deemed
effective on receipt by the addressee as aforesaid; provided that, notice
received by telex, telecopy, telefax or other facsimile or electronic
transmission after 5:00 p.m. or on a day that is not a Business Day at the
location of the addressee of such notice shall be deemed received on the first
Business Day following the date of such electronic receipt.
 
Notices to Allied shall be addressed as follows:
 
Allied Energy Plc
Plot 1649 Olosa Street
CAMAC House
Victoria Island, Lagos
Nigeria
With copy to:


Allied Energy Plc
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056
 
 
 
8

--------------------------------------------------------------------------------

EXECUTION COPY


Notices to CEHL shall be addressed as follows:


CAMAC Energy Holdings Limited
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056




or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Allied may designate by written notice to Newco.


Notices to Newco shall be addressed to:  c/o Pacific Asia Petroleum, Inc., 250
East Hartsdale Ave., Suite 47, Hartsdale, New York 10530, facsimile
914-472-6793, or at such other address or to such other telecopy, telefax or
other facsimile or electronic transmission number and to the attention of such
other Person as Newco may designate by written notice to Allied.


 
Section 8.5                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns; provided, however, that the respective rights and
obligations of the Parties shall not be assignable or delegable by either Party
without the express written consent of the non-assigning or non-delegating
Party.  All assignments permitted or consented to hereunder (i) shall be, and by
their terms shall expressly provide that they are, subject to the rights of the
other Party under this Agreement, (ii) shall require that the assignee agree to
be bound by and perform all obligations of the assigning Party hereunder with
respect to the interest so assigned, and (iii) shall not release the assigning
Party or its predecessor Parties in interest under this Agreement from their
obligations under this Agreement.  Any purported assignment of this Agreement in
whole or in part without the written consent of the non-assigning Party or
Parties where required by the provisions of this Section shall be void.
 
Section 8.6                      Amendments and Waivers.  This Agreement may not
be modified or amended except by an instrument or instruments in writing signed
by the Party against whom enforcement of any such modification or amendment is
sought.  A Party may, only by an instrument in writing, waive compliance by any
other Party with any term or provision of this Agreement on the part of such
other Party to be performed or complied with.  The waiver by any Party of a
breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.
 
Section 8.7                      Agreement for the Parties’ Benefit Only.  This
Agreement is for the sole benefit of the Parties and their respective successors
and assigns as permitted herein and no other Person shall be entitled to enforce
this Agreement, rely on any representation, warranty, covenant or agreement
contained herein, receive any rights hereunder or be a third-party beneficiary
of this Agreement.
 
 
 
9

--------------------------------------------------------------------------------

EXECUTION COPY
 
Section 8.8                      Attorneys’ Fees.  The prevailing Party in any
legal proceeding or arbitration brought under or to enforce this Agreement shall
be additionally entitled to recover court, tribunal or other arbitrator costs
and reasonable attorneys’ fees (including reasonable charges for the time of the
prevailing Party’s in-house attorneys) from the non-prevailing Party.
 
Section 8.9                      Severability.  If any term, provision or
condition of this Agreement, or any application thereof, is held invalid,
illegal or unenforceable in any respect under any Law, this Agreement shall be
reformed to the extent necessary to conform, in each case consistent with the
intention of the Parties, to such Law, and to the extent such term, provision or
condition cannot be so reformed, then such term, provision or condition (or such
invalid, illegal or unenforceable application thereof) shall be deemed deleted
from (or prohibited under) this Agreement, as the case may be, and the validity,
legality and enforceability of the remaining terms, provisions and conditions
contained herein (and any other application of such term, provision or
condition) shall not in any way be affected or impaired thereby.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.
 


 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 


 

 
10

--------------------------------------------------------------------------------

 
EXECUTION COPY
 



 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first written above.
 


 
ALLIED ENERGY PLC
 
By:  /s/ Kamoru Lawal                                               
                                                                      
 
Kamoru Lawal
 
Director
 


 
CAMAC PETROLEUM LIMITED
 


 
By:  /s/ Frank C. Ingriselli                                          
                                                                      
 
Name:  Frank C. Ingriselli                                           
                                                                      
 
Title:  Director                                                             
                                                                      
 


 
CAMAC ENERGY HOLDINGS LIMITED
 
Solely with respect to Article I, the Waiver Damages set forth in Section
3.1(d), Section 3.2, and Articles IV through VIII
 
By:  /s/ Kamoru Lawal                                                
                                                                      
 
Kamoru Lawal
 
Director
 


 

Signature Page to Oyo Field Agreement
 
 
 

--------------------------------------------------------------------------------

 
